internal_revenue_service number release date index number ---------------------------------------------------------- -------------------------------- ---------------------------------- ----------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc fip b02 plr-121762-18 date february legend taxpayer -------------------------------------------------- ------------------------------------- sub -------------------------------------------------- ----------------------------------------------------------------- sub -------------------------------------------------- ------------------------------------------------------------- x firm firm sponsor date date date date date date --- ---------------------------------------- ------------------------- ---------------------------------------------------- ------------------------ ------------------- ----------------------- ----------------------- -------------------------- -------------------------- plr-121762-18 month month month state year year ------------- ------------------ --------------------- ------------ ------ ------ dear --------------- this is in reply to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to treat sub as a taxable_reit_subsidiary trs of taxpayer effective date facts sponsor is an independent alternative investment management firm founded in year sponsor’s investments include specialized real_estate owned through various real_estate_investment_trusts reits including taxpayer which sponsor formed to hold real_estate used for senior and student housing taxpayer is a limited_liability_company organized under the laws of state on date it intends to qualify and elect to be taxed as a reit under sec_856 through beginning with its taxable_year ended date sub is a limited_liability_company organized under the laws of state on date it has filed an election under sec_301_7701-3 of the regulations to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes sub was formed as a limited_liability_company organized under the laws of state on date on that date taxpayer owned all the membership interests in sub and sub was a disregarded_entity for federal_income_tax purposes on date taxpayer assigned all its interest in sub to sub subsequently taxpayer transferred some of its interest in sub to a third party and sub became a plr-121762-18 partnership for federal_income_tax purposes taxpayer owns x percent of the interests in sub which owns all of the interests in sub sub leases property owned by taxpayer taxpayer represents that the property leased to sub is qualified_health_care_property as defined in sec_856 and it is operated on behalf of sub by eligible independent contractors as defined in sec_856 in forming taxpayer and sub sponsor intended sub to be a trs of taxpayer effective date in order to be effective date taxpayer and sub needed to file a form_8875 taxable_reit_subsidiary election no later than date due_date sponsor has an internal tax department but also uses outside tax advisors to assist with tax planning and compliance pursuant to an agreement under which sponsor provides administrative and management services including tax planning and tax compliance services to taxpayer in exchange for a management fee sponsor’s tax department is responsible for ensuring that desired tax elections are made for taxpayer in this case that included a trs election for sub with regard to taxpayer at times the tax department will prepare and file an election itself and at other times it will request an outside advisor to do so during the period of time in which the trs election for sub could be timely filed sponsor was transitioning much of its tax work done by outside advisors from firm to firm sponsor began searching for a new outside tax advisor in month between date and date the search continued through month around date when it chose firm as its new outside tax advisor the process of onboarding firm began in month which continued through the beginning of year in addition to the transition to firm sponsor acquired a large portfolio of assets prior to date as part of the asset acquisition sponsor restructured pre-existing entities to be held through various holding_companies as a result of the transition and the asset acquisition and the demands they placed on sponsor’s tax department the department inadvertently overlooked the filing of the trs election for sub in the beginning of year after the due_date for filing the trs election for sub had passed firm requested a copy of the form_8875 on which the trs election needed to be made at that time sponsor’s tax department realized it had inadvertently failed to file the form_8875 for sub firm was engaged to file a request for an extension of time to file the election taxpayer and sub make the following additional representations in connection with their request for an extension of time plr-121762-18 the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in taxpayer or sub having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money taxpayer and sub do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer and sub did not choose to not file the election taxpayer and sub are not using hindsight in requesting relief no specific facts have changed since the due_date for making the election that make the election more advantageous to the taxpayers the period of limitations on assessment under sec_6501 has not expired for taxpayer and sub for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of taxpayer and sub have been provided as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the corporation consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months plr-121762-18 and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into plr-121762-18 account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that taxpayer and sub have shown good cause for granting a reasonable extension of time to elect under sec_856 to treat sub as a trs of taxpayer the extension of time to make this election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein no opinion is expressed as to whether taxpayer otherwise qualifies as a reit or whether sub otherwise qualifies as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely andrea m hoffenson_______________ andrea m hoffenson branch chief branch office of the associate chief_counsel financial institutions and products
